              Case 1:19-cv-01545-GSA Document 16 Filed 06/29/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MARGARET BRANICK-ABILLA, CSBN 223600
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 977-8929
 7
            Facsimile: (415) 744-0134
            E-Mail: Margaret.Branick-Abilla@ssa.gov
 8
     Attorneys for Defendant
 9
                                  UNITED STATES DISTRICT COURT
10
                                 EASTERN DISTRICT OF CALIFORNIA
11
                                       SACRAMENTO DIVISION
12

13                                                   )       Case No. No. 1:19-cv-01545-GSA
     MARY LYNNE GONZALES,                            )
14                                                   )       STIPULATION & ORDER TO
                    Plaintiff,                       )       REMAND PURSUANT TO
15                                                   )       SENTENCE FOUR OF 42 U.S.C. § 405(g)
            vs.                                      )
16                                                   )
     ANDREW SAUL,                                    )
17   Commissioner of Social Security,                )
                                                     )
18                                                   )
                    Defendant.                       )
19

20
            IT IS HEREBY STIPULATED, by and between plaintiff Mary Lynne Gonzales
21
     (Plaintiff) and Andrew Saul, Commissioner of Social Security (the Commissioner or Defendant),
22
     through their respective counsel of record, and with the approval of the Court, that this action be
23
     remanded for further administrative proceedings pursuant to sentence four of 42 U.S.C. § 405(g).
24
            The Appeals Council will remand the case to an administrative law judge (ALJ). On
25
     remand, the Appeals Council will instruct the ALJ to further evaluate the medical and
26
     testimonial evidence; reassess Plaintiff’s subjective symptom statements; reconsider Plaintiff’s
27
     residual functional capacity as appropriate; take further action, as warranted, to complete the
28

                                                         1
     Stipulation
     No. 1:19-cv-01545-GSA
              Case 1:19-cv-01545-GSA Document 16 Filed 06/29/20 Page 2 of 2



 1   administrative record; complete the remaining steps of the sequential disability analysis as
 2   necessary; and issue a new decision.
 3          The parties further request that the Clerk of the Court be directed to enter a final
 4   judgment in favor of Plaintiff, and against Defendant, reversing the final decision of the
 5   Commissioner.
                                            Respectfully submitted,
 6

 7   Dated: June 17, 2020                   PENA & BROMBERG, PLC

 8
                                       By: /s/ Jonathan O. Pena*
 9
                                           JONATHAN O. PENA
10                                         Attorneys for Plaintiff
                                           [*As authorized by e-mail on Jun. 17, 2020]
11

12
     Dated: June 27, 2020                   McGREGOR W. SCOTT
13                                          United States Attorney
                                            DEBORAH LEE STACHEL
14                                          Regional Chief Counsel, Region IX
15
                                            Social Security Administration

16
                                       By: /s/ Margaret Branick-Abilla_         __
17
                                           MARGARET BRANICK-ABILLA
18                                         Special Assistant United States Attorney
                                           Attorneys for Defendant
19

20

21   IT IS SO ORDERED.

22      Dated:     June 27, 2020                             /s/ Gary S. Austin
23
                                                      UNITED STATES MAGISTRATE JUDGE

24

25

26

27

28

                                                      2
     Stipulation
     No. 1:19-cv-01545-GSA
